Hill, J.
1. Where three persons execute a deed of conveyance to land, and subsequently the Successor in title of the grantee brings ejectment against two of the grantors, the defendants will not be heard to allege or prove that the other grantor was not of age when the deed was executed, or that they were not the sole owners of the land conveyed, as against express recitals to this effect contained in the deed.
2. Applying the foregoing principle of law to the present case, it was error *10to receive testimony contradicting the recitals of the deed referred to, and error to grant a nonsuit.
May 16, 1917.
. Ejectment. Before Judge Mathews. Bibb superior court. May 31, 1916.
Plunlceit & Williams, for plaintiff.
Samuel B. Hunter and H. F. Slrohecker, for defendants.

Judgment reversed,.


All the Justices concur; except Gilbert, J., disqualified.